                Case 17-10679-LSS             Doc 274       Filed 07/21/21        Page 1 of 12




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                    Chapter 7

MAD CATZ, INC.,                                           Case No. 17-10679 (LSS)

                                   Debtor.                Hearing Date: August 19, 2021 @ 10:00 a.m. (ET)
                                                          Objection Deadline: August 6, 2021 @ 4:00 p.m. (ET)


                  SEVENTH INTERIM FEE APPLICATION OF
      ARCHER & GREINER, P.C., ATTORNEYS FOR DAVID W. CARICKHOFF,
      CHAPTER 7 TRUSTEE FOR COMPENSATION AND REIMBURSEMENT OF
       EXPENSES FOR THE PERIOD APRIL 1, 2020 THROUGH JUNE 30, 2021



Name of Applicant:                                   Archer & Greiner, P.C.

Authorized to Provide Professional
Services to:                                         David W. Carickhoff, Ch. 7 Trustee

Date of Retention:                                   May 31, 2017, nunc pro tunc
                                                     to March 31, 2017

Period for which Compensation and
Reimbursement is Sought:                             April 1, 2020 through June 30, 2021

Amount of Compensation Sought
as Actual, Reasonable, and Necessary:                $55,518.001

Amount of Expense Reimbursement
Sought as Actual, Reasonable, and
Necessary:                                           $54.00

This is a:            _____ Monthly                Interim           ______ Final Application




1
 The fees requested by this Application reflect a voluntary reduction in the amount of $2,800.00. In the event that
Archer & Greiner is required to respond to any objection(s) to its fee applications, it reserves the right to seek
payment for the amount of the voluntary reduction in any final fee application.
             Case 17-10679-LSS      Doc 274        Filed 07/21/21     Page 2 of 12




Prior Interim Applications         Requested                        Allowed

Date Filed     Period Covered      Fees             Expenses        Fees         Expenses

7/28/17        3/31/17 – 6/30/17   $89,886.50       $8,617.13       $89,886.50   $8,617.13

3/6/18         7/1/17 – 12/31/17   $80,301.00       $1,948.80       $79,794.00   $1,948.80

8/14/18        1/1/18 – 7/31/18    $55,322.50       $480.25         $55,322.50   $480.25

3/12/19        8/1/18 – 2/28/19    $29,172.50       $123.09         $29,172.50   $123.09

8/13/19        3/1/19 – 7/31/19    $29,837.50       $61.70          $29,837.50   $61.70

4/21/20        8/1/19 – 3/31/20    $59,985.50       $354.39         $59,985.50   $354.39




                                               2
                   Case 17-10679-LSS       Doc 274          Filed 07/21/21    Page 3 of 12




                                        ATTACHMENT B
                                      TO FEE APPLICATION

                                                                        TOTAL
      NAME OF                 POSITION,                     HOURLY      HOURS           TOTAL
    PROFESSIONAL            YEAR ASSUMED                     RATE       BILLED       COMPENSATION

Ruth A. Crockett           Litigation Technology             $105.00           0.4              $42.00
                           Analyst.
Maria L. Kling             Litigation Technology             $145.00           1.3             $188.50
                           Analyst.
Michael D. Reeve           Litigation Technology             $160.00           2.5             $400.00
                           Manager.
Christian E. Hansen        Paralegal. Joined the firm        $215.00           6.0            $1,290.00
                           in 2018.                          $220.00           0.8              $176.00
Kevin F. Shaw              Former Associate in               $370.00           1.7              $629.00
                           Bankruptcy and
                           Restructuring Group.
                           Admitted in Delaware in
                           2016. Joined firm in
                           2019.
Douglas G. Leney           Partner in Bankruptcy and         $415.00          56.2           $23,323.00
                           Restructuring Group.              $440.00          23.6           $10,384.00
                           Admitted in New Jersey
                           and Pennsylvania in 2007.
                           Joined firm in 2007.
Alan M. Root               Partner in Bankruptcy and         $475.00          17.5            $8,312.50
                           Restructuring Group.              $490.00          15.2            $7,448.00
                           Admitted in Delaware in
                           2010. Joined firm in
                           2016.
Stephen M. Packman         Shareholder and head of           $665.00           5.0            $3,325.00
                           Bankruptcy and
                           Restructuring Group.
                           Admitted in New Jersey
                           and Pennsylvania in 1989.
                           Joined firm in 1992.
                                                                             130.2
Grand Total:                                                                                 $55,518.00
                           Blended Rate                      $426.41




                                                        3
              Case 17-10679-LSS     Doc 274        Filed 07/21/21    Page 4 of 12




                     COMPENSATION BY PROJECT CATEGORY

               PROJECT CATEGORY                       TOTAL HOURS            TOTAL FEES


01     Archer & Greiner Fee/Employment
                                                                      6.6           $1,969.50
       Application
02     Other Professionals’ Fee Employment
                                                                      3.2            $924.50
       Issues
03     Executory Contracts and Unexpired
       Leases
04     Claims Analysis and Objections                               112.8       $49,473.00
05     Meetings
06     Case Administration                                            5.9           $2,345.00
07     Debtor’s Operations
08     Labor and Employment Issues
09     Financing Issues
10     Financing Issues (DIP Financing/Cash
       Collateral)
11     Real Estate and Environmental Issues
12     Sale of Assets
13     Stay Relief Issues
14     Secured Creditors / Equipment Lessor
       Issues (includes lien investigation)
15     Tax Issues
16     Recovery Actions (includes avoidance
       actions)
17     Hearings – Preparation and Attendance                          1.1            $407.00
18     Other Litigation                                               0.6            $399.00
19     Non-Working Travel Time
20     Financing Issues (DIP Financing/Cash
       Collateral)
21     Regulatory Issues

Total Fees:                                                                    $55,518.00




                                               4
            Case 17-10679-LSS    Doc 274    Filed 07/21/21   Page 5 of 12




                                EXPENSE SUMMARY

     EXPENSE CATEGORY               SERVICE PROVIDER            TOTAL EXPENSES

Postage                                                                     $26.00
Delivery Service / Messengers     MDR Delivery                              $28.00
TOTAL                                                                       $54.00




                                        5
              Case 17-10679-LSS         Doc 274    Filed 07/21/21      Page 6 of 12




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                            Chapter 7

MAD CATZ, INC.,                                   Case No. 17-10679 (LSS)

                              Debtor.             Hearing Date: August 19, 2021 @ 10:00 a.m. (ET)
                                                  Objection Deadline: August 6, 2021 @ 4:00 p.m. (ET)


                 SEVENTH INTERIM FEE APPLICATION OF
     ARCHER & GREINER, P.C., ATTORNEYS FOR DAVID W. CARICKHOFF,
     CHAPTER 7 TRUSTEE FOR COMPENSATION AND REIMBURSEMENT OF
      EXPENSES FOR THE PERIOD APRIL 1, 2020 THROUGH JUNE 30, 2021


         Pursuant to sections 330 and 331 of title 11 of the United States Code (the “Bankruptcy

Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

Local Rule 2016-2, Archer & Greiner, P.C. (“Archer & Greiner”), counsel to David W.

Carickhoff, the Chapter 7 Trustee (the “Trustee”), hereby submits its Seventh Interim Fee

Application for Compensation and Reimbursement of Expenses for the Period of April 1, 2020

through June 30, 2021 (“Fee Application”).

         By this Fee Application, Archer & Greiner seeks interim allowance of compensation in

the amount of $55,518.00 and actual and necessary expenses in the amount of $54.00 for a total

of $55,572.00, and payment of the unpaid amount of such fees and expenses, for the period of

April 1, 2020 through June 30, 2021 (the “Application Period”).
             Case 17-10679-LSS         Doc 274       Filed 07/21/21    Page 7 of 12




                                        JURISDICTION

       1.      The Court has jurisdiction over this matter under 28 U.S.C. § 1334. This is a core

proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue of this chapter 7 case in this

district is proper under 28 U.S.C. §§ 1408 and 1409.

                                        BACKGROUND

       2.      On March 30, 2017 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 7 of the Bankruptcy Code.

       3.      On March 31, 2017, the Trustee was appointed as chapter 7 trustee of the

Debtor’s estate pursuant to section 701(a) of the Bankruptcy Code.

       4.      The section 341(a) meeting of creditors was held and concluded on May 10, 2017.

       5.      On April 28, 2017, the Application to Employ Archer & Greiner, PC as Counsel

to David W. Carickhoff, the Chapter 7 Trustee Nunc Pro Tunc to March 31, 2017 [Docket No.

15] was filed with the Court. The Court approved the employment of Archer & Greiner, nunc

pro tunc as of March 31, 2017, by order entered May 31, 2017 [Docket No. 45].

       6.      Archer & Greiner is a nationally recognized law firm with extensive experience

and expertise in bankruptcy and reorganization proceedings, particularly with respect to the

representation of debtors, creditors’ committees, and chapter 7 trustees.

                              IDENTITY OF PROFESSIONALS

       8.      The attorneys and paraprofessionals of Archer & Greiner who have rendered

professional services in this case during the Application Period are identified in the Attachment

"B" which form is included directly behind the cover sheet of this Application.

       9.      Archer & Greiner, through the above-named persons, has advised the Trustee

with respect to legal matters in connection with the stabilization and administration of the

Debtor’s estate and the Trustee’s duties and responsibilities under the Bankruptcy Code. Archer
                                                 2
               Case 17-10679-LSS        Doc 274       Filed 07/21/21   Page 8 of 12




& Greiner has performed all necessary and appropriate professional services as described and

narrated in detailed and on Exhibit "A" attached hereto.

       10.      The rates charged are Archer & Greiner’s normal hourly rates for work of this

nature. The reasonable value of the services rendered by Archer & Greiner to the Trustee in

connection with this matter during the application period is $55,518.00. The fees requested by

this Application reflect a voluntary reduction of $2,800.00.1

                          SUMMARY OF SERVICES BY PROJECT

(a)             1: Archer & Greiner Fee/Employment Applications

                 Fees: $1,969.50                     Total Time: 6.6

       This category relates to time spent on the fee and retention applications of Archer &

Greiner as opposed to fee applications of other professionals in this proceeding. During the

Application Period, Archer & Greiner prepared, filed and prosecuted its sixth interim fee

application.

(b)             2: Other Professionals’ Fee Employment Issues

                 Fees: $924.50                       Total Time: 3.2

       This category includes tasks related to the preparation of an assistance with outside

professionals’ fee applications, retention of professionals, preparation of professional’s retention

applications and analysis of other professionals’ fee applications. During the Application Period,

Archer & Greiner assisted the Trustee’s financial advisor with the preparation and filing of its

sixth interim fee application.




                                                 3
                Case 17-10679-LSS               Doc 274         Filed 07/21/21        Page 9 of 12




    (c)           4: Claims Analysis and Objections

                    Fees: $49,473.00                           Total Time: 112.8

          This category deals with the analysis and reconciliation of claims filed against the

Debtor’s estate and the filing and prosecution of claims objections. During the Application

Period, Archer & Greiner spent substantial time performing legal research and due diligence

regarding the Trustee’s objection to Claim No. 43 filed by Mad Catz Interactive Asia Ltd.

(“MCIA”), in the amount of approximately $15.1 million, and MCIA’s response to the Trustee’s

objection. These efforts included reviewing and analyzing legal and financial documents related

to the MCIA Claim, researching MCIA’s allegations and formulating legal strategy. In addition,

Archer & Greiner assisted the Trustee in analyzing and negotiating a potential settlement with

MCIA.       Archer & Greiner also spent time analyzing certain other claims that the Trustee

identified as potentially subject to dispute in this case.

    (d)           6: Case Administration

                    Fees: $2,345.00                            Total Time: 5.9

          This category includes tasks related to case management, monitoring docket updates,

electronic filing, inquiries by creditors and parties in interest, various status reports, research and

general matters of administration. Among other things, Archer & Greiner assisted the Trustee in

communicating with creditors and other parties in interest and preparing various filings, agendas,

notices of adjournment and hearing binders.




1
 In the event that A&G is required to respond to any objection(s) to its fee applications, it reserves the right to seek
payment for the amount of the voluntary reduction in any final fee application.

                                                           4
             Case 17-10679-LSS        Doc 274       Filed 07/21/21    Page 10 of 12




(e)            17. Hearings – Preparation and Attendance

                Fees: $407.00                       Total Time: 1.1

       This category deals with preparation for and attending hearings on behalf of the Chapter

7 Trustee.   During the Application Period, Archer & Greiner prepared hearing agendas for

upcoming hearings on behalf of the Trustee.

                         ACTUAL AND NECESSARY EXPENSES

       11.     A summary of actual and necessary expenses incurred by Archer & Greiner for

the application period is attached hereto as Exhibit “A.” Archer & Greiner charges $.l0 per page

for photocopying. In addition, Archer & Greiner uses outside copier services for high volume

projects, and this application seeks recovery of those costs, if applicable. Archer & Greiner also

charges clients $.95 per page for outgoing facsimile transactions and does not charge for

incoming facsimile transactions. Online legal research (Lexis and Westlaw) is charged at Archer

& Greiner’s discounted cost, which is computed each month based upon the negotiated discount

charge to Archer & Greiner and the allocations of the savings realized during each month.

       12.     Archer & Greiner believes the foregoing rates are market rates that the majority of

law firms charge clients for such services. The reasonable value of the expenses incurred by

Archer & Greiner to the Trustee in connection with this matter during the Application Period is

$54.00.

                                    RELIEF REQUESTED

       13.     Pursuant to this Fee Application, Archer & Greiner requests allowance of

compensation for actual and necessary professional services rendered in the amount of

$55,518.00 for the Application Period, and reimbursement of reasonable and necessary out-of-

pocket expenses in the amount of $54.00 for the Application Period.



                                                5
              Case 17-10679-LSS            Doc 274       Filed 07/21/21   Page 11 of 12




        14.     At all relevant times, Archer & Greiner has been a disinterested person as that

term is defined in section 101(14) of the Bankruptcy Code and has not represented or held an

interest adverse to the interest of the Trustee.

        15.     All services for which compensation is requested by Archer & Greiner were

performed for or on behalf of the Trustee.

        16.     Archer & Greiner has received no payment and no promises for payment from

any source other than the estate for services rendered or to be rendered in any capacity

whatsoever in connection with the matters covered by this Fee Application. No agreement or

understanding exists between Archer & Greiner and any other entity for the sharing of

compensation received or to be received for services rendered in or in connection with this case.

Archer & Greiner has received no retainer in this matter.

        17.     The professional services and related expenses for which Archer & Greiner

requests interim allowance were rendered and incurred in connection with this case and the

discharge of Archer & Greiner’s professional responsibilities as attorneys for the Trustee.

Archer & Greiner’s services have been necessary and beneficial to the Trustee, the estate,

creditors and other parties in interest.

        18.     In accordance with the factors enumerated in section 330 of the Bankruptcy Code,

it is respectfully submitted that the amount of fees requested by Archer & Greiner is fair and

reasonable given (a) the complexity of this case, (b) the time expended, (c) the nature and extent

of the services rendered, (d) the value of such services, and (e) the costs of comparable services

other than in a case under the Bankruptcy Code.

        19.     The undersigned hereby certifies that this Fee Application complies with Del.

Bankr. LR 2016-2.



                                                     6
              Case 17-10679-LSS        Doc 274       Filed 07/21/21    Page 12 of 12




                                             NOTICE

        20.    As required by the Bankruptcy Rules, a copy of this Fee Application has been

served upon the United States Trustee and all parties requesting notice pursuant to Bankruptcy

Rule 2002.

        WHEREFORE, Archer & Greiner respectfully requests that the Court enter an order, in

the form attached hereto (i) approving this Fee Application, (ii) providing that an interim

allowance be made to Archer & Greiner in the sum of $55,518.00 as compensation for

reasonable and necessary professional services rendered to the Trustee and in the sum of $54.00

for reimbursement of actual and necessary costs and expenses incurred, for a total of $55,572.00,

(iii) authorizing the Trustee to pay Archer & Greiner the outstanding amount of such sums, and

(iv) for such other and further relief as the Court deems proper and just.


Dated: July 21, 2021                          By: /s/ Alan M. Root
                                              Alan M. Root (No. 5427)
                                              ARCHER & GREINER, P.C.
                                              300 Delaware Avenue, Suite 1100
                                              Wilmington, DE 19801
                                              Telephone (302) 777-4350
                                              Email aroot@archerlaw.com

                                              Attorneys for the Chapter 7 Trustee
221592364v1




                                                 7
